Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 22 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de,Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            Sir,
                            Newport Xber December 22d 1780
                        
                        Your Excellency’s favor of the 15th instant, addressed to the Ch. de Ternay and me, I have received to day,
                            by this time you must have had intelligence of his Death and I dare say you have sincerely Lamented him, as well as I.
                        Since the Epocha of time wherein your Excellency has wrote me, you must have received several Letters whether
                            they be the news as sent you from Boston, or those that have come to you from Philadelphy, confirmating the same news,
                            which appear to me to have changed very much the state the affairs were in, at the moment that your Excellency wrote to me
                            1d. The Change of our ministry for the naval affairs, the succeeding of the Marquis de Castres, one of our best Lieutenant
                            Generals, and a most firm man, is a sure, undubitable token of the sending of a Frigate which in all probability, will
                            bring us a plan of operations and a Certainty of our being powerfully succoured. 2d. The unanimous report that there is
                            preparing at Brest a grand armament of men of war, of thirty transports and three Pinks Loaden with provisions, for this
                            country. 3d. the news that seem equally sure, they coming different ways, that the King of Spain has given the general
                            command of his Land and sea forces to the Count d’Estaing, that he is imbarked on the Terrible, and that he is to set sail
                            from Cadiz, with 16, sail of the Line. I presume that he is bound to the West indias to take the general Command of the
                            forces of both nations. Considering the actual state of affairs, Your Excellency will observe as well as I, that it would
                            be prudent not to form any partial plan in these parts, that might any ways hurt that which your Excellency has agreed on
                            at Hartford, and which I believe our ministry will certainly prefer. Besides, I see a great inconveniency to send hence a
                            frigate carrying a requisition from Us to the Spanish fleet to come to Join us to disembogue us and convoy us in South
                            Carolina, there to act conjointly with them. It does not belong to me to search how far Spain is allied with the United
                            States, But I dare assure Your Excellency that Mr De Solano, having received his orders from his court for the plan of his
                            operation, on Pensacola, or St Augustine, that General, won’t stop a single minute from the course of these two
                            expeditions, to come and fetch us, and that before they be over, we will certainly have had News from France, and the
                            project of a Plan, and reinforcements, for the next campaign.
                        As to the Ch. de Monteil, who commands now the little french fleet in the West indias, I have intelligence
                            from the Governor of St Domingo, (whose Letter in cyphers I here send you a Copy) of the 11th Novr, that he was cruising
                            with five men of war at the Landings of the Cap. and that he had sent four to Martinico. Your Excellency will easily judge
                            that in that position upon the defensive, specially after the return of Rodney to the Leeward islands, he can only think
                            of their safety, waiting greater forces from France, and that we can not reckon at all on him.
                        These are the reflexions that I dare offer to your Excellency, by your permission, on the plan that you have
                            sent us, to which I must add that the news of the embarkment of 2500. men at New-york seems positive, but that its
                            destination to the South does not seem so sure, because, from the news that I have had from small vessels victuallers to
                            the army that come from the Sund, there is a publick rumour that many transports Loaden with troops have passed thro’ Hell
                            gate, with a view of an Expedition in Connecticut, that the Governor Trumbull sends word to the Duke de
                            Lauzun that Arnold is gone out of New-york with 3. or 4. Regiments, and that he goes toward West chester. I am afraid this
                            will take up the attention of Your Excellency, and it would seem difficult to me that the British could at the same time
                            furnish out troops for another expedition in the South.
                        All these reflections are (as most reasonably, it should) submitted to your Excellency, exceeding good
                            judgement and I quit my pen for the Ch. Destouches who will write you his opinion concerning what regards the Sea affairs.
                            I am with respect, Sir, Your Excellency’s Most obedient, and Most humble Servant
                        
                            le Ct de Rochambeau
                        
                        
                            P.S. I have given orders to the Duke of Lauzun to be ready to march at the requisition that may be made
                                to him by your generals.
                        
                     
                        
                            
                                 22 Dec. 1780
                            
                            après avoir pris lecture du memoir adressé à mr Le Cher de Ternai, et des reflexions que fait mr le comte
                                de Rochambeau, j’aurai l’honneur d’observer a Son excellence Le General Washington que La saison apportera de grands
                                obstacles a l’execution du projet en question. Les vents constants du NO au NE ne permettront que les aux forces
                                maritimes d’Espagne de remouler jusqu’a Rhode island, et je pense qu’occupés comme ils sont de deux operations
                                particulieres et rigoureusement attachés a la lettre de leurs instructions, ou des determineront difficilement a
                                d’entreprendre.
                            jaurai encore l’honneur de representer a ton excellence que l’escadron du roi ne feront pas en etat de
                                mettre en mer actuellement parce qu’elle manque de Biscuit des farines nous font arriver si lentement que nous que
                                nous n’avons pas encore en reuissir une assez grande quantité à la fois nous commencer a faire du biscuit.
                            je desirais bien  pouvoir lever tous ces obstacles—rien n’est plus  pour moi que d’inactivité ou nous sommes depuis longtemps, et je n’ai rien plus a coeur que
                                dêtre utilité a nos alleés et de meriter l’estime de ton excellence. Je suis avec respect de on Excellence le etre humble et tres
                                obéissant servient
                            
                                Destouche
                            
                        
                        Translation
                            After having read the Memorial addressed to the Chevalier de Ternay and the remarks which the Count de
                                Rochambeau made upon it, I have the honor to observe to His Excellency General Washington that the season throws great
                                obstacles in the way of the project in question. The constant Winds at N. and N.E. will not permit the Maritime forces
                                of Spain to lay at Anchor near Rhode Island, and I think that occupied as they are in their particular operations and
                                rigidly attached to the letter of their instructions, it would be difficult to bring them to determine upon the
                                enterprise.
                            I have also the honor to represent to your Excellency that the Squadron of the King will not be in a
                                condition to put to sea because it is in want of Biscuit. Flour arrives so slow to us, that we have not enough at a
                                time to begin to make Biscuit.
                            I wish most ardently to remove all these obstacles—Nothing is more irksome to me than the inactivity in
                                which we have some time been, and I have nothing more at heart than to be useful to our Allies and to merit the Esteem
                                of your Excellency. I am &c.
                            
                                Destouche

                            
                        
                     Enclosure
                                                
                            
                                Capes 27th October. 1780
                                
                            
                            A Dutch Captain left Jamaica the 18th of this Month and anchored in this Road the 27th. he reports that
                                that Island has experienced a considerable hurricane, which has much damaged the North and West parts—The town of
                                Savanna la Mar has equally experienced at the same time an Earthquake. One part is thrown down, There remains but one
                                habitable House—They have found 180 white dead Bodies, besides many are missing—The number of Negroes which perished
                                is not known—Houses which had 250 to 300 have now but 7 or 8 and some 10 or 12. The Negroes which remain have revolted
                                and they have been obliged to send the troops from Kingston to reduce them. The towns of Montego Bay and Lucie have
                                experienced the same misfortune, with this difference, that the earthquake has not done so much damage. They esteem
                                this the greatest loss which Jamaica has felt since it was discovered—All the Vessels were lost in these three
                                parts—The Phoenix of 40 Guns and the Brigentine the Barbadoes were drove by the tempest upon the Coast of Cuba and
                                lost—Kingston has not felt the storm as much as the other parts of the Island. There was only a privateer lost
                                there—The other Vessels as well as the Houses were somewhat damaged. They have raised in Kingston a voluntary
                                contribution which has been considerable, to support the persons who were like to perish for want—They have without
                                loss of time dispatched many Vessels under convoy with provisions.
                            The dutch Captain reports that there entered the same day into the Harbour of Port Royal a ship of 74
                                Guns—a Frigate and many shallops.
                            Tuesday last, he met a Frigate totally dismasted. Wednesday he met a Vessel which he took to be of 74
                                Guns totally dismasted, standing for Jamaica.
                            No news from the Windward Islands as from North America. There is only a report that the Americans have
                                beseiged Charles town.
                            Mortality continues to rage among the English troops they bury regularly 7 or 8 of a day.
                            Provisions have raised considerably in price.
                            There have arrived to us in some days a few days ago many vessels from Curacoa, one
                                of them was drove from Jamaica by a terrible storm of Wind. He confirms the taking of an English Convoy by our
                                Combined Fleets the 1st of Augt at midnight 70 Leagues to the N.W. of Madeira and four days after they had quitted
                                Admiral Geary who had escorted them to Cape Finisterre. 

                        
                        
                     Enclosure
                                                
                            
                                At the Cape the 11th Novemr 1780
                                
                            
                            The Squadron of Mr Monteil is reduced to five Vessels by sending four to the Windwards Island agreeable
                                to his instructions. The non effective of our troops increases daily, and there is good reason to fear that the
                                Recruits which waitd there and which were embarked under Convoy at Martinique have the most part perished, and that
                                those which have escaped will arrive to us in such a condition that we shall be reduced to the defensive. Sickness
                                still continued at the Havanna to the end of september to that degree that the Spaniards cannot undertake any
                                considerable expedition. We have lost the true opportunity of attacking Jamaica. It would have fallen to us if we had
                                made it a combined enterprize the last Month, when that Island was stripped of all kind of force and when it
                                experienced a storm which desolated it.
                            Monsi. solano went out of the Havanna the 17. Sepr to endeavour to intercept an English Convoy—he
                                returned the 25th without having fallen in with it—He is going to sea again upon the expedition agt pensacola. 

                        
                        
                    